Citation Nr: 0709892	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a fractured head of the left radius 
(elbow), currently rated as 10 percent disabling.   

2.  Entitlement to increased evaluation for the service-
connected chronic left shoulder strain, currently rated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected degenerative disk disease (DJD) of the cervical 
spine, C5, C6, C7, currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected peripheral neuropathy of the left upper extremity 
associated with DJD of the cervical spine, C5, C6, C7, 
currently rated as 10 percent disabling.  

5.  Entitlement to an initial evaluation for the service-
connected peripheral neuropathy of the right upper extremity 
associated with DJD of the cervical spine, C5, C6, C7, 
currently rated as 10 percent disabling.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1960 to 
April 1965.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 RO rating 
decision that continued a noncompensable rating for the 
service-connected residuals of a fractured head of the left 
radius (elbow).  

During the pendency of the appeal the RO issued a January 
2004 rating decision that increased the rating for the 
service-connected residuals of a fractured head of the left 
radius (elbow) to 10 percent.

Inasmuch as a rating higher than 10 percent for residuals of 
a fractured head of the left radius (elbow) is available, and 
as a claimant is presumed to be maximum available benefit for 
a given disability, the claim for an evaluation in excess of 
10 percent for the residuals of a fractured head of the left 
radius (elbow), remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

A June 2006 RO rating decision continued a 20 percent 
disability rating for chronic left shoulder strain, a 10 
percent disability rating for DJD of the cervical spine, and 
a 10 percent disability rating for peripheral neuropathy of 
the left upper extremity associated with DJD of the cervical 
spine.  

The same rating decision granted service connection for 
peripheral neuropathy of the right upper extremity associated 
with DJD of the cervical spine with an initial evaluation of 
10 percent, but denied entitlement to a total compensation 
rating based on individual unemployability.  

The veteran's representative has filed a Notice of 
Disagreement (NOD) in regard to the June 2006 rating 
decision, but the RO has not yet issued a Statement of the 
Case (SOC).  

The Board's decision on the issue of evaluation for the 
service-connected residuals of a fractured head of the left 
radius (elbow) is set forth hereinbelow.  

The issues of increased evaluation of the service-connected 
chronic left shoulder strain, DJD of the cervical spine, 
peripheral neuropathy of the left upper extremity, initial 
evaluation of the service-connected peripheral neuropathy of 
the right upper extremity and entitlement to individual 
unemployability are addressed in the REMAND portion of this 
document and are being remanded to the RO via the AMC in 
Washington, DC.  

VA will advise the veteran when further action on his part is 
required.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran is shown to be left-hand dominant; the 
service-connected left elbow disability is not shown to be 
productive of an impairment of extension limited to 75 
degrees or more or flexion limited to 100 degrees or less.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of a fractured 
head of the left radius (elbow) have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 206); 38 
C.F.R. §§ 3.655, 4.7, 4.119 including Diagnostic Codes 5206, 
5207 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In October 2003, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the January 2004 rating decision, that 
increased the disability to a rating of 10 percent.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that a July 2003 letter and the October 
2003 letter both satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

A March 2003 letter, a July 2003 letter, an October 2003 
letter, an April 2005 letter, and a November 2005  letter 
together advised the veteran that VA is responsible for 
getting any relevant records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  

The letters also advised the veteran that VA would make 
reasonable efforts to obtain records on the veteran's behalf 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

A November 2006 letter specifically advised the veteran, "If 
you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence as soon as 
possible."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the November 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the Board readjudicated the 
claim on appeal. 

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible scheduler ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2004 Statement of 
the Case (SOC) and the December 2004 Supplemental Statement 
of the Case (SSOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in November 2006.  Further, the Board's decision 
herein denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of residuals of a 
fractured head of the left radius (elbow). 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected disability of residuals of a 
fractured head of the left radius (elbow) has been rated 
under Diagnostic Code (DC) 5207.  As shown in VA examination 
reports, the veteran is left handed, so his left elbow is 
part of his major (dominant) extremity.  In evaluating 
limitation of extension of the major forearm:

A 10 percent rating is assigned for extension limitation to 
45 degrees or extension limitation to 60 degrees.

A 20 percent rating is assigned for extension limitation to 
75 degrees.

A 30 percent rating is assigned for extension limitation to 
90 degrees.

A 40 percent rating is assigned for extension limitation to 
100 degrees.

A 50 percent rating is assigned for extension limitation to 
110 degrees.

The Board notes that another relevant code includes 
Diagnostic Code 5206.  Under Diagnostic Code 5206 the 
limitation of flexion of extension for the major arm is as 
follows:

A noncompensable rating is assigned for flexion limited to 
110 degrees.

A 10 percent rating is assigned for flexion limited to 100 
degrees.

A 20 percent rating is assigned for flexion limited to 90 
degrees. 

A 30 percent rating is assigned for flexion limited to 70 
degrees.

A 40 percent rating is assigned for flexion limited to 55 
degrees.

A 50 percent rating is assigned for flexion limited to 45 
degrees. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran had a VA examination in April 2003 at a VA 
Medical Center (VAMC).  The examiner noted that the X-ray 
studies showed mild irregularity of the radial head 
suggesting an old fracture.  In January 2004 the examiner 
amended his opinion that the veteran had full range of 
motion, 0 degrees to 145 degrees, at the April 2003 
examination, in his elbow with tenderness along the radial 
head and the course of the nerves of the forearm.  

The veteran had a VA examination in August 2004.  The 
examiner noted that the veteran extended the left arm to 0 
degrees and could flex it to 130 degrees, with the complaint 
of pain.  The veteran stated that he had twinges of pain 
which shot to the fourth and fifth fingers but that the 
sensation over the elbow was normal.  

The examiner noted that earlier X-ray studies showed some 
early degenerative changes at the radial head which was 
slightly tender to palpation.  The examiner noted that 
pronation and supination at the elbow were normal but the 
veteran complained of pain with the activity.  

The veteran had a VA examination in September 2005.  The 
examiner noted that the veteran could flex the elbow to 125 
degrees and passively to 130 degrees with guarding.  

The examiner noted that the veteran's forward forearms 
supination was to 70 degrees and was passively to 85 degrees 
and with pain between 70 degrees and 85 degrees and on forced 
range of motion after repetition the veteran went to 80 
degrees.  

The examiner noted that the veteran had pronation of the 
forearm actively to 80 degrees, passively to 80 degrees, and 
there was no mention of pain.  

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected left elbow disability 
is not shown to warrant a rating higher than the current 10 
percent.  At no time has the veteran's range extension been 
limited to 75 degrees or more as required for the higher 
rating under the criteria of DC 5207, and at no time has his 
range of flexion been limited to 100 degrees or less as 
required under the criteria of DC 5206.   

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

During the three VA examinations cited hereinabove, none of 
the examiners noted any additional limitation of function due 
to pain, fatigue, weakness, or lack of endurance that is not 
adequately compensated under the rating schedule.  

The Board accordingly finds that the 10 percent scheduler 
rating adequately compensates the veteran for his symptoms, 
including limitation of motion, pain, and weakness.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 10 percent for the residuals of a 
fractured head of the left radius (elbow) must be denied.  



ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of a fractured head of the left radius 
(elbow) is denied.   



REMAND

As noted, the RO issued a rating decision in June 2006 that 
continued a 20 percent disability rating for service-
connected chronic left shoulder strain effective on July 22, 
2004; a 10 percent disability rating for service-connected 
DJD of the cervical spine, C5, C6, C7 effective on March 5, 
2003; and a 10 percent disability rating for service-
connected peripheral neuropathy of the left upper extremity 
associated with DJD of the cervical spine, C5, C6, C7 
effective on March 5, 2003.  

The same rating decision also granted service connection for 
peripheral neuropathy of the right upper extremity associated 
with DJD of the cervical spine, C5, C6, C, with an initial 
evaluation of 10 percent but denied entitlement to a total 
compensation rating based on individual unemployability.  

In February 2007 the veteran's representative filed a NOD in 
regard to the June 2006 rating decision, but the RO has not 
yet issued an SOC for the above mentioned issues.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issues of 
entitlement to an increased ratings for the service-connected 
chronic left shoulder strain, service-connected DJD of the 
cervical spine, and the service-connected peripheral 
neuropathy of the left upper extremity and for the issue of 
an initial rating for the service-connected peripheral 
neuropathy of the right upper extremity, and entitlement to 
individual unemployability.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

Thereafter, the RO should return the claims to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, the additional matters are REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issues of entitlement to 
an increased rating in excess of 20 
percent for chronic left shoulder strain, 
an increased rating in excess of 10 
percent for DJD of the cervical spine, 
and an increased rating in excess of 10 
percent for the peripheral neuropathy of 
the left upper extremity.   The SOC 
should also address the issue of 
entitlement for an initial rating in 
excess of 10 percent for peripheral 
neuropathy of the right upper extremity 
and the issue of entitlement to 
individual unemployability.  These 
issuances must include all relevant laws 
and regulations, and a complete 
description of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

2.  Thereafter, if the veteran files a 
timely Substantive Appeal on any of 
these issues, the RO should undertake 
any indicated development and 
adjudicate any pending claims in light 
of the entire evidentiary record.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


